UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 17, 2013 PLURISTEM THERAPEUTICS INC. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 001-31392 98-0351734 (Commission File Number) (IRS Employer Identification No.) MATAM Advanced Technology Park Building No. 5 Haifa, Israel (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. Reference is made to items 1.01 and 3.02 of the registrant's Current Report on form 8-K filed on June 27, 2013 (File no. 001-31392), reporting an exclusive out-license and strategic partnership agreement (the “Agreement”) between the registrant’s wholly owned subsidiary, Pluristem Ltd. and CHA Bio&Diostech (“CHA”). Pursuant to the Agreement, the registrant announced on December 17, 2013 that the registrant and CHA entered into investment agreements according to which the registrant has issued to CHA 2,500,000 shares ofthe registrant’scommon stockand CHA has issued to the registrant1,011,504 commonshares of CHA. This reflects total consideration of $10.4 million,based ona price of $4.16 per common share of the registrant. The shares issued to the registrant and the shares issued to CHA are both subject to a lock up period of one year. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLURISTEM THERAPEUTICS INC. Date: December 17, 2013 By: /s/Yaky Yanay Name: Yaky Yanay Title:Chief Financial Officer 3
